Citation Nr: 1313500	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  12-20 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of compensation benefits in the amount of $10,755.33, including the preliminary question of whether this is a valid debt.

(The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is the subject of a separate remand.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to May 1982.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) finding that an overpayment in compensation benefits had occurred on account of the Veteran's then recent incarceration.

In his July 2012 substantive appeal, on VA Form 9, he requested a hearing before this Board.  He has been incarcerated since September 2009, however.  He consequently was informed in October 2012 that he could either submit a written statement to be considered by the Board or his representative could submit an audio cassette for transcription or written argument in the form of a brief.  38 C.F.R. § 20.700 (2012).  He was informed that his representative had indicated just the prior month, in September 2012, that he could not represent him if he was not present at the hearing.  Later in October 2012, in response, he submitted a statement requesting that the hearing be held even in his representative's absence.  

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has cautioned "those who adjudicate claims of incarcerated Veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  These individuals are entitled to the same care and consideration given to their fellow Veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  In Bolton, the Court remanded a case where the RO had claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility, but in rejecting this notion the Court indicated that further efforts were deemed necessary to attempt to examine the Veteran.  Id.  The VA Adjudication Procedure Manual may be helpful in that type of situation.  It contains a provision for scheduling examinations of incarcerated Veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine 

whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by:  (1) VHA personnel; (2) prison medical providers at VA expense; or 
(3) fee-basis providers contracted by VHA.  See M21-1MR, Part III, Subpart iv, ch. 3, sec. (A)(11)(d) (2011).

Unfortunately, however, unlike medical examinations, VA, and the Board in particular, does not conduct hearings at prison facilities.  See 38 C.F.R. § 20.705.  Accordingly, the Board must proceed as if the hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e) (2012).


FINDINGS OF FACT

1.  The Veteran entered prison on September 9, 2009.

2.  The 61st day following his incarceration was November 9, 2009.

3.  He continued receiving compensation benefits following his incarceration, eventually resulting in an overpayment of $10,755.33.

4.  The overpayment of benefits in this amount of $10,755.33 is a valid debt.

5.  He was at fault in the creation of this overpayment, and there is no fault on the part of VA in its creation. 

6.  The creation of this overpayment, however, was not due to the Veteran's fraud, misrepresentation, or bad faith.

7.  Nevertheless, repayment of this debt over time would not deprive him of the basic necessities of life.


8.  The failure of the Government to insist upon its right to repayment of this assessed overpayment would result in his unjust enrichment.

9.  Recovery of this overpayment would not defeat the purpose of the VA compensation benefits program.

10.  Recovery of this overpayment will not cause him undue hardship.


CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits in the amount of $10,755.33 was validly created.  38 U.S.C.A. §1521 (West 2002); 38 C.F.R. § 3.665 (2012).  

2.  Although this overpayment was not the result of fraud, misrepresentation or bad faith on the part of the Veteran, it would not be against the principles of equity and good conscience to recover the amount of this overpayment.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, in Barger v. Principi, 16 Vet. App. 132 (2002), the Court held that the VCAA does not apply to waiver-of-overpayment claims, noting that the statute at issue in these type cases is found in Chapter 53, Title 38, of the United States Code, and that the provisions of the VCAA apply to a different Chapter (i.e., Chapter 51).


Analysis

Initially, the Board needs to clarify the time period at issue for the overpayment claim currently on appeal.  The Veteran initially was notified in January 2007 that he had an overpayment in the amount of $11,303.74 resulting from his then recent incarceration.  He was denied a waiver of this amount in an April 2007 letter.  He did not disagree with the findings concerning that earlier waiver request.  Resultantly, from April 2007 to March 2010, $300.00 a month was withheld from his monthly VA compensation to assist in repaying this overpayment.  As of March 4, 2010, he still owed $432.74.

In a December 2009 letter he was notified that there was an outstanding warrant for his arrest, which had been issued on October 2, 2008, and consequently that his benefits would be discontinued.  In March 2010 his benefits were discontinued as of October 2, 2008 because of that outstanding warrant.  The overpayment created was $20,703.30 and the original amount owed of $432.74 was added to that overpayment to create a new overpayment in the amount of $21,136.04.  See July 2012 letter.

In August 2010 the RO notified him that it had been informed he was arraigned and released in December 2008 and, accordingly, that his warrant had been cleared as of that date.  This resulted in a retroactive benefit as of December 2008 in the amount of $24,478.13 to him.  The RO took the new retroactive benefit of $24,478.13 and subtracted the original owed overpayment of $21,136.04 resulting in a retroactive payment to him in the amount of $3,342.09.  He received a check for that amount and the matter was considered resolved.  (The August 2012 supplemental statement of the case (SSOC) indicates he returned this retroactive benefit check to put towards the overpayment discussed below.)


In an August 23, 2010 letter, however, the RO informed him that it had been made aware that he was again incarcerated as of September 9, 2009.  Accordingly, the 61st day of incarceration was November 9, 2009, at which point his benefits payments should have been reduced.  This resulted in a new overpayment in the amount of $10,755.33 from the time he was incarcerated beginning in November 2009 (61 days after his initial incarceration).  This is the amount at issue.

In determining whether a waiver of recovery of an overpayment is appropriate, VA's (and the Board's) inquiry is focused on three distinct questions.  First, VA must determine whether the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 (holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered).  For obvious reasons, in the absence of a valid debt, no further inquiry is necessary.

Second, if the debt is valid, VA must determine whether fraud, misrepresentation or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is unwarranted.  See 38 C.F.R. § 1.965(b) (2012); see also v. Brown, 6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate).

Finally, after it has been determined that the debt is valid and that fraud, misrepresentation and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 38 C.F.R. §§ 1.962, 1.963, 1.965 (2012).  The resolution of this question involves the consideration of various elements including the fault of the debtor, the fault of VA, undue hardship, unjust enrichment, whether collecting the debt would defeat the purpose of the benefit, and whether the Veteran changed his position to his detriment as a result of the overpayment.

There is no question that there was an overpayment of VA benefits.  The Board must initially determine whether that overpayment was validly created. 

Validity of the Debt

At the outset, although the Veteran contends that he was only overpaid for 6 months, he does not discuss which 6 months he is referring to or why a time period other than November 2009 to August 2010 is appropriate for determining the overpayment.  See July 2012 VA Form 9.  He also disputes the circumstances that led to the creation of the overpayment.  In this regard, in March 2007 he submitted letters that he reportedly had sent to the RO informing the RO that he had been incarcerated.  The letters are dated in October 2004 and August 2006.  These letters have not been date stamped as received by the RO at those times, however, nor are they in the claims file otherwise reflecting these dates as their actual dates of receipt.  "Date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  Furthermore, the time period at issue stems from the Veteran's November 2009 incarceration and there is no evidence the RO was informed of this fact prior to August 2010.

The applicable regulation provides that any individual who is entitled to compensation or to dependency and indemnity compensation and who is incarcerated in a Federal, State, local, or other penal institution or correctional facility for a period in excess of sixty days for conviction of a felony (where, as here, committed after October 7, 1980) shall not be paid such compensation or dependency and indemnity compensation, for the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends, in an amount that exceeds (A) in the case of a Veteran with a service-connected disability rated at 20 percent or more, the rate of compensation payable under section 1114(a) of this title; or (B) in the case of a Veteran with a service-connected disability not rated at 20 percent or more or in the case of a surviving spouse, parent, or child, one-half of the rate of compensation payable under section 1114(a) of this title.  38 U.S.C.A. § 5313(a) (West 2002).  See also 38 C.F.R. § 3.665(a) (2012).

In view of the applicable law, the Board finds that the establishment of indebtedness in the calculated amount of $10,755.33 was valid.  The Veteran was service-connected for posttraumatic stress disorder (PTSD), evaluated as 70-percent disabling.  In August 2010 the RO received notice that he had been incarcerated since September 9, 2009.  A September 2010 letter notified him of his resulting overpayment in VA compensation and informed him, beginning December 2010, his payments consequently would be withheld to repay this debt.

While he was working with the RO to clarify the situation regarding a prior overpayment from 2008, he failed to inform the RO that he had been incarcerated again as of September 2009, thus resulting in an additional overpayment of benefits since November 2009 (as of the 61st day of his incarceration).  He previously had been incarcerated and, therefore, seemingly was well aware that he should inform the RO of any change in incarceration status - especially since his prior incarceration also had resulted in an overpayment of VA compensation.

He has alleged that he contacted the RO on other instances when he was incarcerated, although he has not disputed the fact that he did not inform the RO of his September 2009 incarceration.  There simply is no interpretation of the facts of this case which will support a legal basis for finding the debt/overpayment created was invalid.  Accordingly, this portion of his appeal pertaining to the creation and validity of this debt must be denied.

Waiver of Overpayment

The law provides that there shall be no collection of an overpayment, or any interest thereon, which results from participation in a benefit program administered under any law by VA when it is determined that collection would be against equity and good conscience.  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.

Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In essence, the phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 C.F.R. § 1.965(a).  

"Equity and good conscience" involves consideration of a variety of factors:  (1) Fault of the debtor, where the actions of the debtor contributed to creation of the debt; (2) Balancing of faults, weighing fault of the debtor against VA fault; (3) Undue hardship, whether collection would deprive debtor or family of basic necessities;  (4) Defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment, failure to make restitution would result in unfair gain to the debtor; and (6) Changing position to one's detriment, reliance on VA benefits results in the relinquishment of a valuable right or incurrence of a legal obligation.  See 38 C.F.R. § 1.965(a)(1-6).  The list of elements contained in the regulation is not all inclusive.  Ridings, supra.

The Board's review of the record in this case reflects that the RO did not find that the Veteran's actions represented intentional behavior to obtain government benefits to which he was not entitled, which is necessary for a finding of fraud, misrepresentation, or bad faith.  The Board also finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  His actions simply do not rise to this level.  There is no specific information that he purposefully lied to obtain compensation benefits while incarcerated.  Under these circumstances, the Board concurs with the RO's finding that there was no fraud, misrepresentation, or bad faith in the creation of the overpayment at issue in this case.  


As there is no statutory bar to waiver of recovery, the critical inquiry then is whether the evidence establishes that recovery of the indebtedness would be against equity and good conscience, in which case recovery of the overpayment may be waived.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963(a), 1.965.  But for the reasons and bases discussed below, the Board finds that repayment of this indebtedness would not violate these principles of equity and good conscience.

Concerning the relative degrees of fault, the Board finds that the Veteran is entirely at fault in the creation of this debt.  He was incarcerated in September 2009 and did not inform the RO of his incarceration, much less promptly, but instead kept receiving full benefits although he was well aware from his virtually identical prior experience that his incarceration benefits had been reduced on previous incarceration periods.  Accordingly, VA is not at fault in the creation of this overpayment.  He knew full well of the consequences of his incarceration, certainly at the very least should have known.

The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Veteran has not challenged his own role in creating the debt by failing to inform VA that he was incarcerated beginning in September 2009.  He does not contend that he was unaware he was receiving benefits he was not entitled to and his action in accepting VA compensation benefits while incarcerated still contributed to the creation of the overpayment.  The Board finds, therefore, that the failure to return the amount of the overpayment at that time lies solely with him, and this represents the greater degree of fault in balancing the actions between him and VA.

With regards to the other elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965(a), the Board finds that because he was in receipt of VA compensation benefits to which he was not entitled, he was clearly unjustly enriched by the amount of the overpayment.  The failure of the Government to insist upon its right to repayment of the assessed overpayment, therefore, would result in his unjust enrichment.

Moreover, the Board finds that there is nothing in the record suggesting that recovery of this overpayment would defeat the purpose of the VA compensation program.  In that regard, the award and disbursement of compensation benefits for the period beginning in November 2009 was based on his service-connected PTSD, which was evaluated as 70-percent disabling.  He was incarcerated during this period and legally only entitled to a reduced amount of compensation.

With regards to the remaining factors, failure to make restitution would result in an unfair gain to him.  He was incarcerated beginning in September 2009 but was not receiving a reduced amount of compensation for his PTSD, although this is required by law.  The Board also finds that there is no evidence showing that he relinquished a valuable right or incurred any legal obligations resulting from reliance on his VA benefits to his detriment.  He was in the custody of, and therefore cared for by, a penal institution, so had no monthly living expenses other than his detainment.

The Board's inquiry is not necessarily limited to the six factors discussed above.  However, there is nothing in the record suggesting that any other reason for waiver of the charged indebtedness exists, and the Veteran and his representative have not pointed to any other reason or justification for forgiving this indebtedness.

The facts of this case do not demonstrate that recovery of the overpayment would be against the principles of equity and good conscience.  38 C.F.R. §§ 1.963, 1.965 (2012).  For the reasons and bases discussed, the Board finds that a preponderance of the evidence is against this claim for a waiver of recovery of the overpayment of VA compensation benefits in the amount of $10,755.33.  Because the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

A debt was validly created by the overpayment of VA compensation benefits in the amount of $10,755.33; the appeal of this threshold preliminary issue is denied.

Also, the Veteran's request for waiver of recovery of this overpayment of compensation benefits in the amount of $10,755.33 is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


